Title: Thomas Boylston Adams to Abigail Adams, 14 September 1798
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear mother.
            Berlin 14th: of September 1798.
          
          Your kind favor of July 19th. was transmitted from Hamburg by our cousin Welsh & came to hand last evening. He had a pleasant passage of 38 days and will come on here as soon as he is a little recruited.
          We had already received your letter of the 14th: informing of his intended embarkment in a short time, and I have made my arrangements in consequence to be off as soon as the Elizabeth letter of Marque shall be ready for sea, having written to Mr: Pitcairn to take passage for me on board of her. By my last letter to you, (towards the last of July) perhaps you may be led to expect me rather sooner than I shall actually arrive. When that was written I had thoughts of taking passage on board a neutral vessel, then nearly ready for sea, but the news we received from home in the interval determined me to renounce this project & wait for an armed vessel of our own nation. It seemed, with me, to be even a point of honour, not to desert my Country’s flag, because it was in danger; but even a submissive & tame neutral appeared preferable to the defenceless merchantment under our Colours. At length however an occasion presents itself, such as I should chuse, except that our force is rather less than one could wish. The Elizabeth carries 12 Guns & 40 Men, but if the Captain is hearty in the cause—equal force will not take us.
          I am sorry to find by your account, that N. York proves deficient in public spirit or even inferior to its neighbours. I had calculated otherwise— But if we must have french tories as formerly we had british, New York, has certainly a prior right to the honor of containing them—if precedent in this respect confers a title.
          I have remarked with pleasure, that the thermometer of my feelings upon the subject of our national interests & concerns was not an incorrect indication of the degree of temper, which a full

knowledge of our wrongs would raise among our fellow citizens. I foretold also, that the general politics of Pennsylvania would eventually be right, though I confess, that since this prophecy was uttered, there has been abundant reason to think it desperate. A federal Governor & Chief Justice would keep that State invariably true in its politics— But perhaps “Tom the Tinker” does pretend to such a reputation, in these times— I give the credit of it, if it be so, to his son in law—a worthy & spirited lad, with whom I will be better acquainted, please God I get safe home. Of all the descendents & heirs of the old Pennsylvania Patriots, I have marked him out as one (I hope not the only one), in whom the father’s soul survives. There must be others, whom time and events will bring to light. They cannot conceal themselves in such times as these, for to distinguish them from the degenerate race who court & covet a foreign or a french master, is as easy as to distinguish truth & loyalty from deceit & hypocrisy, or an honest man from a Jacobin.
          The farce is yet kept up by the french Directory relative to their pacific and friendly dispositions towards us (our people)—they have most graciously & condescendingly & gratuitously & lovingly, and abundance of more ly’s raised the Embargo upon our vessels. How many were there & to whom did they belong? The number was hardly sufficient to warrant the name of an embargo, & the vessels chiefly belong to their dearest friends in America. At whose instance has it been raised? As a compliment to the mission of Dr: Logan—(a villain & a traitor to his Country) patronized & recommended if not deputized, by a brother philosophical letter writer, whom I once designated as “liable to be seized with the disorder so common to his inmates & companions, that of betraying his Country’s trust.” In times like these open hatred, publicly expressed, may be indulged with decency when such characters are the objects. This very Extraordinary Envoy arrived a few days too late, for he missed meeting another extraordinary Envoy, who had set sail before he could get to Paris. Miraculous departure! Had an interview taken place, the sage of Cambridge might have been terrified into a new negociation by a fresh menace of rupture. This said Doctor I am inclined to suppose will need the benefit of an amnesty to restore him to his friends & employers. Who knows, but that at this moment, like another Citizen Ochs, he is framing a new Constitution for the United States and securing for himself a seat in the Directory?
          Since the date of my last letter, I have made a short & delightful excursion to Dresden and visited all the curiosities of that town &

its neighborhood, of which I shall be happy to give you an oral description. At present I shall only observe, that knowing the beauties of the place, I should have been mortified to have left the Country without seeing them.
          In the hope of meeting you, my father & friends before another chistmas, I remain my dear mother with the warmest affection / Your Son
          
            T. B. Adams.
          
        